The bill of exceptions recited that “the case of E. E. Chisolm and W. H. Clark vs. R. B. Bullock, Governor, being a certiorari from the District Court,” was heard, and the certiorari was sustained on the 19th of June, 1871, at Chambers, and that is assigned as error. The Clerk certified that it was “the true original bill of exceptions in the case of the State vs. John Copraud, decided on the 19th of June, 1871, at Chambers.” With this bill of exceptions, so certified, the Clerk sent a certified record. In it appeared that said Clark and Chisolm complained of certain alleged errors of the district Judge “in a proceeding by scire facias against them, a copy of which is as follows.” That copy begins: “Whereas, John Copraud, principal, and E. E. Chisolm and W. H. Clark, sureties,” gave bond, etc., etc. The Clerk certifies this as the copy record in the case of The State vs. John Copraud.
When the cause was called here upon motion of defendant’s counsel it was dismissed, because the Clerk had not *342certified and sent up the record in the case of Chisolm and Clark vs. R. B. Bullock, Governor.
W. G. Irwin, District Attorney, for plaintiff in error.
L. J. Gartrell; Henry Jackson & Brother, for defendants.
Subsequently, counsel for defendant in error procured other certificates from the Clerk and moved to reinstate the case. This was refused.